HENLEY, Senior Circuit Judge,
concurring.
With a reservation to be mentioned I fully concur in my Brother Arnold’s opinion. While I agree that this court’s decision to affirm that portion of the district court’s decision invalidating guideline E is controlled by our prior decision in Kuhlmeier v. Hazelwood School District, 795 F.2d 1368 (8th Cir.1986) (2-1 decision), cert. *758granted, — U.S. -, 107 S.Ct. 926, 93 L.Ed.2d 978 (1987), I write separately to suggest that the holding in Kuhlmeier rests in part on an erroneous premise. In all other respects I join the court’s opinion.
In Kuhlmeier the court concluded that “school officials are justified in limiting student speech [as an invasion of the rights of others] only when publication of that speech could result in tort liability for the school.” Kuhlmeier, 795 F.2d at 1375-76.1 Because invasion of privacy has not been recognized as an actionable tort in Minnesota, Hendry v. Conner, 303 Minn. 317, 319, 226 N.W.2d 921, 923 (1975); House v. Sports Films & Talents, Inc., 351 N.W.2d 684, 685 (Minn.Ct.App.1984),2 the main opinion holds that guideline E must be stricken. This result follows because of the reverse focus of the analysis in Kuhlmeier.
Kuhlmeier decided that if the speech could result in tort liability, it is outside the scope of first amendment protection. I believe our inquiry should be whether the speech sought to be regulated is within the bounds of first amendment protection, not whether the speech provides the basis for an action in tort in a particular state. See generally New York Times Co. v. Sullivan, 376 U.S. 254, 283, 84 S.Ct. 710, 727, 11 L.Ed.2d 686 (1964) (a state cannot impose tort damages for speech protected by the Constitution). First amendment protection is national in scope and should not be made dependent on the vagaries of state tort law. Guideline E does not infringe on first amendment rights when analyzed in terms of constitutional law rather than Minnesota tort law.
The Supreme Court has yet to decide whether tort liability for truthful publication of private matters unrelated to public affairs is constitutionally permissible. Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 491, 95 S.Ct. 1029, 1044, 43 L.Ed.2d 328 (1975); Time, Inc. v. Hill, 385 U.S. 374, 383 n. 7, 87 S.Ct. 534, 539 n. 7, 17 L.Ed.2d 456 (1967). The Supreme Court has recognized, in a right to publicity context, that truthful publications by the news media may be without first amendment protection when overridden by a compelling state interest. Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 562, 569-79, 97 S.Ct. 2849, 2854-59, 53 L.Ed.2d 965 (1977). “[T]ruth, itself, is no more dispositive in privacy cases than in any other speech setting[;] the focus of analysis ought to be whether the true statements or facts are entitled to protection under the first amendment.” R. Bezanson, Public Disclosure as News: Injunctive Relief and Newsworthiness in Privacy Actions Involving the Press, 64 Iowa L.Rev. 1061, 1079 n. 68 (1979) (hereinafter Bezanson). Both the content and the context of the speech are critical elements of first amendment analysis.
[T]he character of every act depends upon the circumstances in which it is *759done. The most stringent protection of free speech would not protect a man in falsely shouting fire in a theatre and causing a panic. It does not even protect a man from an injunction against uttering words that may have all the effect of force. The question in every case is whether the words used are used in such circumstances and are of such a nature as to create a clear and present danger that they will bring about the substantive evils that Congress has a right to prevent.
Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919) (citations omitted); see also Blackwell v. Issaquena County Board of Education, 363 F.2d 749, 754 (5th Cir.1966). The content of the speech sought to be regulated by guideline E is speech that invades the privacy of others. In general, a person’s right to be let alone is significant. Rowan v. Post Office Dept., 397 U.S. 728, 736-38, 90 S.Ct. 1484, 1490-91, 25 L.Ed.2d 736 (1970); Cox, 420 U.S. at 491, 95 S.Ct. at 1044. In particular, the state has a compelling interest in “safeguarding the physical and psychological well-being of a minor” by limiting even truthful disclosure of private facts. Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607-09, 102 S.Ct. 2613, 2620-21, 73 L.Ed.2d 248 (1982) (footnote omitted). The state also has an interest “in teaching high school students how to conduct civil and effective public discourse____” Bethel School District No. 403 v. Fraser, — U.S. -, 106 S.Ct. 3159, 3168, 92 L.Ed.2d 549 (1986) (Brennan, J., concurring in the judgment). The speech regulated by guideline E is in the context of the schoolhouse. Although students do not “shed their constitutional rights to freedom of speech or expression at the schoolhouse gate,” Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21
L.Ed.2d 731 (1969), “the constitutional rights of students in public school are not automatically coextensive with the rights of adults in other settings.” Bethel School District No. 403, 106 S.Ct. at 3164. School officials may regulate language on school grounds which could not be controlled elsewhere. Id. at 3167 (Brennan, J., concurring in the judgment); see Thomas v. Board of Education, 607 F.2d 1043, 1052 (2d Cir.1979), cert. denied, 444 U.S. 1081, 100 S.Ct. 1034, 62 L.Ed.2d 765 (1980). Thus, even if invasions of privacy could not be regulated consistent with the first amendment in other contexts (a matter yet to be determined by the Supreme Court), the unique setting of the schoolhouse and the weight of the interests at stake warrant regulation in this case. Accordingly, absent Kuhlmeier, I would hold that a school official may prohibit the distribution of materials on school grounds which invades the privacy of others in intimate matters not the subject of public concern.3 See Virgil v. Time, Inc., 527 F.2d 1122, 1128 (9th Cir.1975) (“[Ujnless it be privileged as newsworthy ... the publicizing of private facts is not protected by the First Amendment.”), cert. denied, 425 U.S. 998, 96 S.Ct. 2215, 48 L.Ed.2d 823 (1976).

. I find the authority cited for this proposition, a law review comment, unpersuasive. Comment, Administrative Regulation of the High School Press, 83 Mich.L.Rev. 625, 640-41 (1984). The author divines that the primary function of the school’s limited right to restrain student speech when the speech invades the rights of others is to "allow[ ] the school to protect itself from tort liability____” Id. at 641. I disagree. Guideline E prohibits forms of expression which "invade[ ] the privacy of another person or endanger[ ] the health or safety of another person____” This guideline appears more concerned with protecting the well-being of the students than avoiding tort liability. See Williams v. Spencer, 622 F.2d 1200, 1205-06 (4th Cir.1980) (principal may ban the distribution of a school newspaper which contained an advertisement promoting the sale of drug paraphernalia because it encourages action — drug use— that endangers the health or safety of students); Frasca v. Andrews, 463 F.Supp. 1043, 1052 (E.D.N.Y.1979) (in which the district court upheld the prior restraint of a school newspaper which contained a letter which the school principal considered libelous and likely to cause irreparable harm to the student who was the subject of the letter).


. In both Hendry and House the Minnesota appellate courts, while not adopting the tort, go on to discuss why the plaintiffs’ actions would fail even if the tort were recognized. Thus, it seems not unlikely that Minnesota may adopt the tort when the proper case arises. See Comment, Tortious Invasion of Privacy: Minnesota as a Model, 4 Wm. Mitchell L. Rev. 163, 177-82 (1978). This situation may place the school in a quandary as recognized by the dissent in Kuhlmeier, 795 F.2d at 1378-79 (Wollman, Circuit Judge, dissenting).


. For example, disclosure that a particular person had undergone psychological treatment or treatment for drug abuse could be prohibited consistent with the Constitution. See Bezanson, supra at 1081-82. Conversely, discussions of these subjects that do not impinge on the privacy of others in some instances may not be circumscribed. See Kuhlmeier, 795 F.2d at 1376; see also Board of Education v. Pico, 457 U.S. 853, 868-72, 102 S.Ct. 2799, 2808-10, 73 L.Ed.2d 435 (1982) (school board may not remove books from school library when motivated by an intent to deny access to ideas); Tinker, 393 U.S. at 513, 89 S.Ct. at 740 (school officials may not adopt a regulation prohibiting political speech anywhere on school property).